Title: To James Madison from John Carroll, 6 January 1809
From: Carroll, John
To: Madison, James



Hond. Sir
Baltimore Jan. 6, 1809.

I presume to introduce to the honour of a conference with you the Revd. Mr. Richard, Rector of the parish of Detroit.  The interest of his parishioners; to Strengthen their attachment to the United States; and, eventually, the general advantage of the U. S. themselves have induced him to undertake so long a journey, at a season so incommodious.  He wishes to make known his views to you, not doubting, that you will afford to his good intentions and undertaking the encouragement of your approbation.  It is his desire, to unite with the duties of his religious ministry, the devotion of a part of his time, his talents and various litterature to the diffusion of useful knowledge; and he has already laid a foundation for the education of both Sexes, & even of the native Indians by masters & mistresses, collected or formed by his own exertions.  But as he will be gratified with the opportunity of explaining his object, his progress in the attainment of it, and its advantages for improving the condition of Settlers in that Country, I shall not fatigue your attention farther, than to observe, that Mr. Richard is possessed of extensive knowledge, theoretical and practical, in the arts most useful in a new country, and which will constitute a principal Share of the education contemplated by the Rev. Gentleman.  As it was known to me, that he is furnished with letters to Some of the other heads of departments, and that he was desirous of communicating with you, to whom the internal improvement of our country principally is committed, I have used the indulgence allowed by your constant benevolence, & with great esteem and respect have the honour to be, Hond. Sir, Your most obedt. Servt.

J. Carroll

